DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 17/132,883, filed on December 23, 2020.  In response to Examiner’s Non-Final Rejection of October 26, 2021, Applicant on February 25, 2022, amended claims 32, 41, 43 and 48 and cancelled claim 38.  Claims 31-37 and 39-48 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The claim objections of claims 41 and 48 are hereby withdrawn pursuant to applicant’s amendments.

The 35 U.S.C. § 112 rejections of claims 38, 41 and 43, are hereby withdrawn pursuant to applicant’s amendments to claims 41 and 13 and cancelling claim 38.

The 35 U.S.C. § 103 rejections of claims 31-37 and 39-41 are maintained in light of Applicant’s arguments and amendments. 

The 35 U.S.C. § 103 rejections of claims 42-48 are hereby withdrawn pursuant to Applicants arguments. 
Response to Arguments
Applicant's Arguments/Remarks filed February 25, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed February 25, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the asserted basis for the finding of an abstract idea, is not supported by law or USPTO guidance. The Office Action is understood to allege that the claims are directed to "commercial interactions (including; advertising, marketing or sales activities or behaviors; business relations)." However, all of the examples provided in the MPEP differ from the claimed subject matter in that they relate to economic activity (see pg. 7-11, Applicant Remarks).

	In response, Examiner respectfully disagrees. Examiner respectfully reminds Applicant the issue is whether the concept is abstract and not whether the exact fact-pattern matches the particulars of previous court decisions. Applicant is respectfully reminded under the current 2019 PEG, pending claims are no longer compared to individual court cases (as cited by the Eligibility Quick Reference Sheet) when identifying the abstract idea. Examiner maintains the claims recite an abstract idea involving certain methods of human activity with methods that constitutes commercial interactions (advertising, marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people because the claims recite managing communication between users and service establishments. For at least these reasons the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Regarding the 35 U.S.C. 103 rejection, Applicant submits that the establishment in the present application is not privy to the association between the particular display code and the user, and anonymity is maintained as between the establishment and the presenter of the display code. To this end, Applicant further clarifies claim  32 to recite "with the user maintaining anonymity with respect to the establishment..." Applicant respectfully submits that neither Bakker nor Lin disclose such feature, and therefore claim 32 is believed to be allowable over such citations on these grounds alone (see pg. 12, Applicant Remarks).

	In response Examiner respectfully disagrees and finds that Bakker is sufficient in teaching user anonymity with respect to an establishment because Bakker discloses by separating the various portions of loyalty information (e.g. transaction information, reward points, frequent flyer miles, user information), a consumer's information and consumer's privacy can be protected. For example, there may be a rule in the profile storage that specifies, for example, when the tag is in communication with the loyalty module, only historical information relating to the particular store or, chain of stores, the user is currently at will be shared with the loyalty module (see par. 0197).

Regarding the 35 U.S.C. 103 rejection, Applicant states Lin has been cited for its purported disclosure of steps a and b set forth in claim 32. However, Lin is understood to disclose an SMS/MMS messaging filtering service. Different short codes may be utilized to subscribe to "value added services" or VAS that are provided to user devices. As understood, the codes are not associated with information regarding the user, but to other services to which the user may subscribe. In order to clarify this distinction, claim 32 is being amended to recite "each display code associated with different types of information regarding the user..." It is respectfully submitted that Lin does not teach these features, and therefore does not render claim 32 obvious on this ground alone. 
With the foregoing clarifications to claim 32, Applicant respectfully submits that it is not rendered obvious by Bakker or Lin, either in combination or individually. Furthermore, to the extent claims 33-37 and 39-41 depend from allowable base claim 32 and recite additional features of the present disclosure, it is respectfully submitted that such claims are also allowable.

In response, Examiner respectfully disagrees and finds Linn teaching the aforementioned limitation  by disclosing in at least par. 0020-0021 subscribers of value-added services may opt in and out of receiving messages associated with the services by specifying one or more short codes to identify the services and addressing information which can include directory numbers, ESNs, IMEIs, IMSIs, MAC addresses, MDNs, MEIDs, MINs, MSISDNs, IP addresses, port addresses, messaging aliases, etc. associated with user devices which can be added and removed from these distribution lists. Examiner finds Linn is sufficient because the reference discloses short codes associated with different addressing information of the intended recipient. For at least these reasons, Examiner maintains claims 32-37 and 39-41 remain rejected under 35 U.S.C. 103 for being unpatentable over the prior art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31 and 42-48 are directed towards a method and claims 32-37 and 39-41 are directed towards a system, both of which are among the statutory categories of invention.
Claims 31-37 and 39-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing communication between users and service establishments.
Claim 31 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, creating a user account for the user, the user account containing information regarding a desired mode of communication; generating a plurality of display codes associated with the user, each display code associated with different types of information regarding the user, the selected display code is placed on a waiting list on each logger that reads the selected display code while the user maintains anonymity, wherein the selected display code has a position in line on the respective waiting lists that changes, wherein the selected display code has associated with it additional information from at least one of the plurality of loggers constitutes methods based on commercial interactions (advertising, marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people. The recitation of a processor does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 32 and 42 recite certain method of organizing human activity for similar reasons as claim 31.
The judicial exception is not integrated into a practical application. In particular, Claim 31 recites  receiving at a service server, information from a user via a communication device; wherein the selected display code has associated with it additional information from at least one of the plurality of loggers to transmit to the service server, which transmits the selected display code to the communication device, wherein the plurality of display codes are generated and stored in an image repository; the service server receiving status information from at least one of the plurality of competing establishments regarding the position in line; the service server relaying the status information to the communication device via the desired mode of communication, and the service server providing a plurality of response options for the communication device; the service server receiving a response from the communication device; and the user notifying the plurality of competing establishments of the response via the service server and the logger, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Claim 31 also recites a communication device, service server, loggers and image repository at a high-level of generality such that it amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f).  Additionally, the display codes recited in claim 31 is supported by the specification in at least paragraph 0042 as: 
The user display code 8 may be in the form of a matrix barcode, such as QR code, MaxiCode, Aztec Code, Data Matrix, etc., or it could be any suitable code that could be shown on a smart phone display. The display code 8 may also be a photograph or other image that may be encoded with additional information and displayed on the communication device 4. Alternatively, the user display code 8 could be a radio frequency (RF) or infrared (IR) or other transmission, rather than a visual display, typically a transmission method that can be performed by conventional smart phone technologies such as Bluetooth or Wi-Fi. The user display code 8 may be proprietary so that it will restrict the types of data that Logger and/or Service server may receive or send out.
Therefore, it is determined the display codes are also recited at a high-level of generality such that it amounts to no more than using the display codes as a tool to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 31 is directed to an abstract idea. The system comprising a cloud-based server recited in claim 32 and additional elements recited in the method of claim  42 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claims 32 and 42 do not integrate the abstract idea into practical application for similar reasons as claim 31.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including communication device, system comprising a cloud-based service server, display codes, loggers and image repository amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0048]; [0073]; [0082]; [0084]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 39 and 47 recite limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claim 34, 37, 43 recites sending and/or notifying limitations, which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, Claims 33, 35, 37, 40, 41, 44-46 and 48 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in the independent claims.  Therefore claims 33-37, 39-41 and 43-48 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al., U.S. Publication No. 2006/0091203 [hereinafter Bakker], and further in view of Lin et al., (U.S. Publication No. 2011/0053618 [hereinafter Lin].

Referring to Claim 32, Bakker teaches: 
A notification system, comprising a cloud-based service server configured to:
c. receive a communication from an establishment upon the establishment reading a selected display code on the communication device through a logger, an association between the user and the display code being made exclusively on the cloud-based service server with the user maintaining anonymity with respect to the establishment (Bakker, [0231]), “the loyalty system 1900 in FIG. 19 is free from the requirement of a consumer tag and the sensing of the tag to determine the information related to the consumer and the loyalty reward to be given… allows purchase data to be collected and analyzed without requiring customers to register for tags and sharing private information”; [(Bakker, [0069]-[0071]), “Upon the identification-carrying device 108 being placed in the sensible area of the identification sensor 130, the identification code 144 is read from the identification-carrying device 108 and forwarded…to the information server 104…Upon the information server 104 receiving the identification code and one or more additional portions of information, the information server 104 determines…the type of information, if any, to be returned to the information display device 102…Upon determining the type of information to be forwarded to the information display device 102, the profile storage device 238 cooperates with the information storage device 140…to retrieve and forward the selected information to the information display device 102….”; (Bakker, [0111]), “a customer can optionally be prompted to place their identification device in the sensible area of the identification sensor…following the optional sensing of the customer's identification, the customer-specific information is retrieved from the identification-carrying device… the user profile associated with the sensed identification code is optionally reviewed”; (Bakker, [0066]; [0080]);
d. relay the communication received from the establishment to the user (Bakker, [0112]), “a promotion directed to encouraging the customer to pay with cash for the pending transaction is presented. The promotion can be in the form of an audio message, or a graphic presentation, or a combination thereof…”; (Bakker, [0071]); 
e. receive updated information from the establishment associated with the selected display code (Bakker, [0113]), “Once a selection is made by a customer, exemplary courses of action can be taken, as shown in step S708. If cash payment is selected, the process continues to step S716 where a reward is delivered…”; (Bakker, [0141]), “the customer acquisition system 1000 can dynamically detect the change in status of the customer and the content determination module 1014 could modify subsequent content, by, for example, forwarding detailed content that corresponds to the information being presented when the customer approached the A/V presentation device 1018”; and
f. relay the updated information received from the establishment to the user communication device based upon the association between the user and the display code (Bakker, [0275]), “a response is optionally received from the user and an award allocated, stored, printed, and the like, and handled appropriately. Next, in step S2722, the reward, or a notification of how the reward was handled, is forwarded to the customer”; (Bakker, [0141]), “the customer acquisition system 1000 can dynamically detect the change in status of the customer and the content determination module 1014 could modify subsequent content, by, for example, forwarding detailed content that corresponds to the information being presented when the customer approached the A/V presentation device 1018”.
Bakker teaches allowing a user to create, manage and/or update their user profile (see par. 0076) and an individual can identify themselves to an information display device that includes a unique identification code. The identification code is associated with a particular user (see par. 0061), but Bakker does not explicitly teach: 
a. generate a plurality of display codes associated with a user; and 
b. send the plurality of display codes to a communication device for the user to select. 

However Lin teaches: 
a. generate a plurality of display codes associated with a user, each display code associated with different types of information regarding the user (Lin, [0034]), “enable subscribers of the core services of system 100 to create, customize, and manage one or more user profiles (e.g., one or more user-defined preferences, policies, and/or parameters) for targeting message content to these individuals and/or opt-in and out of receiving messages from one or more value-added services. In this manner, registration module 209 may also generate identifiers, such as personal identification numbers (PIN), codes, passwords, etc., for users to input to suitable interfaces when opting to receive messages associated with a particular VAS…”; (Lin, [0020]-[0021]), “VAS applications 103 may be assigned one or more short codes for uniquely identifying value-added services provided to user devices 105a-105n and 107a-107n via messaging gateway 101 and messaging service center 111… subscribers of these value-added services may opt in and out of receiving messages associated with the services by specifying one or more short codes to identify the services and addressing information corresponding to one or more user devices 105a-105n and 107a-107n for receiving (or not receiving) messages associated with the services… addressing information (e.g., directory numbers, ESNs, IMEIs, IMSIs, MAC addresses, MDNs, MEIDs, MINs, MSISDNs, IP addresses, port addresses, messaging aliases, etc.) associated with user devices 105a-105n and 107a-107n can be added and removed from these distribution lists”; (Lin, [0039]; [0041]); and 
b. send the plurality of display codes to a communication device for the user to select (Lin, [0034]), “…These identifiers may be provided to users (via communication interface 201) in the form of a short message, multimedia message, electronic mail, facsimile, etc., message before, during, or at a respite of an opt-in registration”; (Lin, [0020]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified unique identification code in Bakker to include the plurality of identifiers as taught by Lin. The motivation for doing this would have been to improve the method of the identification and displaying of information based at least on an identification code in Bakker (see par. 0002) to efficiently include the results of enabling value-added service providers to better target message content to consumers (see Lin par. 0017).

Referring to Claim 33, the combination of Bakker in view of Lin teaches the notification system of claim 32. Bakker teaches a unique identification code associated with a particular user (see par. 0061), but Bakker does not explicitly teach: 
wherein the plurality of display codes are generated when requested by the user.
However Lin teaches: 
wherein the plurality of display codes are generated when requested by the user (Lin, [0034]), “to enable subscribers of the core services of system 100 to create, customize, and manage one or more user profiles (e.g., one or more user-defined preferences, policies, and/or parameters) for targeting message content to these individuals and/or opt-in and out of receiving messages”; (Lin, [0019]), “whereby users (or subscribers) can selectively opt-in and out of receiving messages, such as SMS messages, MMS messages, and the like, associated with one or more value-added services”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified unique identification code in Bakker to include the request limitation as taught by Lin. The motivation for doing this would have been to improve the method of the identification and displaying of information based at least on an identification code in Bakker (see par. 0002) to efficiently include the results of enabling value-added service providers to better target message content to consumers (see Lin par. 0017).

Referring to Claim 34, the combination of Bakker in view of Lin teaches the notification system of claim 33. Bakker teaches a unique identification code associated with a particular user (see par. 0061), but Bakker does not explicitly teach: 
wherein the plurality of display codes are sent to the user to be displayed on a communication device of the user.

However Lin teaches:
wherein the plurality of display codes are sent to the user to be displayed on a communication device of the user (Lin, [0034]), “…These identifiers may be provided to users (via communication interface 201) in the form of a short message, multimedia message, electronic mail, facsimile, etc., message before, during, or at a respite of an opt-in registration”; (Lin, [0020]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified unique identification code in Bakker to include the plurality of identifiers as taught by Lin. The motivation for doing this would have been to improve the method of the identification and displaying of information based at least on an identification code in Bakker (see par. 0002) to efficiently include the results of providing an efficient and convenient technique to enhance and personalize the consumer experience (see Lin par. 0017).

Referring to Claim 35, the combination of Bakker in view of Lin teaches the notification system of claim 34. Bakker teaches a unique identification code associated with a particular user (see par. 0061), but Bakker does not explicitly teach: 
wherein the plurality of display codes are associated with the user's identifying information and a mode of delivery of how the user wants to be notified.

However Lin teaches:
wherein the plurality of display codes are associated with the user's identifying information and a mode of delivery of how the user wants to be notified (Lin, [0019]), “… users may be permitted access to portal 117 via user devices 105a-105n or 107a-107n in order to subscribe to one or more value-added services associated with VAS applications 103, as well as create, customize, and manage one or more user profiles for targeting message content to these individuals. The user profiles may include one or more user-defined preferences, policies, and/or parameters enabling subscribers to opt-in or opt-out of receiving messages associated with VAS applications 103. The preferences, policies, or parameters may further specify various aspects governing the "who," "what," "when," "where," and "how" messages are to be received, such as various parameters defining amount (e.g., certain number of messages per hour, day, week, etc.), frequency of presentation (e.g., continuously, periodically, on-demand, etc.), messaging mode (e.g., SMS messaging, MMS messaging, etc.), content classifications (e.g., basic materials, capital goods, energy, financial, healthcare, information, services, technology, transportation, utilities, etc.), and the like…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified unique identification code in Bakker to include the mode limitation as taught by Lin. The motivation for doing this would have been to improve the method of the identification and displaying of information based at least on an identification code in Bakker (see par. 0002) to efficiently include the results of providing an efficient and convenient technique to enhance and personalize the consumer experience (see Lin par. 0017).

Referring to Claim 36, the combination of Bakker in view of Lin teaches the notification system of claim 34. Bakker teaches a unique identification code associated with a particular user (see par. 0061), but Bakker does not explicitly teach: 
wherein the plurality of display codes are generated with different privacy settings and notification options.

However Lin teaches:
wherein the plurality of display codes are generated with different privacy settings and notification options (Lin, [0019]), “users may be permitted access to portal 117 via user devices 105a-105n or 107a-107n in order to… create, customize, and manage one or more user profiles for targeting message content to these individuals. The user profiles may include one or more user-defined preferences, policies, and/or parameters enabling subscribers to opt-in or opt-out of receiving messages associated with VAS applications 103. The preferences, policies, or parameters may further specify various aspects governing the "who," "what," "when," "where," and "how" messages are to be received…the preferences, policies, and/or parameters may include other suitable criteria, such as one or more "whitelists" specifying permissible VASPs, VAS applications, messages, message content, etc., that may be targeted to the users and one or more "blacklists" specifying impermissible (or objectionable) VASPs, VAS applications, messages, message content, etc., that should not be received”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified unique identification code in Bakker to include the user preferences as taught by Lin. The motivation for doing this would have been to improve the method of the identification and displaying of information based at least on an identification code in Bakker (see par. 0002) to efficiently include the results of providing an efficient and convenient technique to enhance and personalize the consumer experience (see Lin par. 0017).

Referring to Claim 37, the combination of Bakker in view of Lin teaches the notification system of claim 34. Bakker teaches management of a customer profile and preferences associated with a unique identification code (see par. 0105), but Bakker does not explicitly teach: 
wherein the updated information is sent to the communication device based on a mode of delivery selected by the user, wherein the mode of delivery is selected from the group consisting of an email, a text message, and a push notification.

However Lin teaches: 
wherein the updated information is sent to the communication device based on a mode of delivery selected by the user, wherein the mode of delivery is selected from the group consisting of an email, a text message, and a push notification (Lin, [0019]), “preferences, policies, or parameters may further specify… messaging mode (e.g., SMS messaging, MMS messaging, etc.)”, Examiner considers mms messages to include push notifications; (Lin, [0047]), “… the user to subscribe to at least one VAS… the GUI may enable the user to input one or more short codes associated with a particular VAS and/or VASP, as well as one or more addresses (e.g., MIN, MDN, MSISDN, MAC address, IP address, etc.) of one or more user devices (e.g., mobile device 107a) that the user wishes to receive messages on, such as SMS messages, MMS messages, etc. It is also contemplated that other forms of messages may be provided by way of voicemail, electronic mail, video, photo, or any other suitable medium. As such, the registration request may include the short code(s) and address(es) input by the user”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified unique identification code in Bakker to include the user preferences as taught by Lin. The motivation for doing this would have been to improve the method of the identification and displaying of information based at least on an identification code in Bakker (see par. 0002) to efficiently include the results of providing an efficient and convenient technique to enhance and personalize the consumer experience (see Lin par. 0017).

Referring to Claim 39, the combination of Bakker in view of Lin teaches the notification system of claim 32. Bakker further teaches: 
wherein the selected display code is printed as a hardcopy (Bakker, [0067]), “the identification-carrying device 108 can be integrated into a portion of a larger device, such as a wand or tag connected to a key chain”.

Referring to Claim 40, the combination of Bakker in view of Lin teaches the notification system of claim 32. Bakker teaches a unique identification code associated with a particular user (see par. 0061), but Bakker does not explicitly teach: 
wherein the plurality of display codes are generated for one user, wherein each display code is associated with a different establishment.

However Lin teaches:
wherein the plurality of display codes are generated for one user, wherein each display code is associated with a different establishment (Lin, [0034]), “registration module 209 may also generate identifiers, such as personal identification numbers (PIN), codes, passwords, etc., for users to input to suitable interfaces when opting to receive messages associated with a particular VAS…”; (Lin, [0042]; [0047]; [0062]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified unique identification code in Bakker to include the plurality of identifiers as taught by Lin. The motivation for doing this would have been to improve the method of the identification and displaying of information based at least on an identification code in Bakker (see par. 0002) to efficiently include the results of enabling value-added service providers to better target message content to consumers (see Lin par. 0017).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al., U.S. Publication No. 2006/0091203 [hereinafter Bakker], in view of Lin et al., U.S. Publication No. 2011/0053618 [hereinafter Lin], and further in view of Woods, U.S. Publication No. 2015/0088562 [hereinafter Woods]. 

Referring to Claim 41, the combination of Bakker in view of Lin teaches the notification system of claim 32. Bakker teaches dynamically detect the change in status of the customer and the content determination module could modify subsequent content, by, for example, forwarding detailed content that corresponds to the information being presented when the customer approached the A/V presentation device (see par. 0141), but the combination of Bakker in view of Lin does not explicitly teach: 
wherein the communication is a status of the user in the list.
However Woods
wherein the communication is a status of the user in the list (Woods, [0029]-[0030]), “a user may be sent a text or notification to the user's mobile device or mobile phone when a certain amount of time is left until anticipated seating, etc. … The user may scan the QR code to, for example, find out the current wait time, get on a wait list if the user has not already done so, or check the updated amount of time left for waiting if the user is already on the wait list”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified customer status in Bakker to include the communication limitation as taught by Woods. The motivation for doing this would have been to improve the method of the identification and displaying of information based at least on an identification code in Bakker (see par. 0002) to include the results of increasing convenience and efficiency in restaurant selection (see Woods par. 0004).
	
Reasons Claims are Patentably Distinguishable from the Prior Art
Examiner analyzed Claim 42 in view of the prior art of record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine references with a reasonable expectation of success as discussed below.  

Lovegreen teaches customers may add their names directly to a central waiting list database  and periodically the restaurant unit and the central database synchronize their data (i.e., update each other) regarding customers on the waiting list for the particular restaurant where the restaurant unit is located. However Bakker, Lin, Wood, Ryan nor Lovegreen, neither singularly or in combination explicitly teaches: 
 Claim 42 “…
c. the service server generating a plurality of display codes associated with the user for selection and display on the communication device, the association between the user and the plurality of display codes being defined exclusively on the service server, wherein when a selected display code is read by at least one logger from at least one establishment, the selected display code is placed on at least one waiting list without associating the user to the display code on the at least one logger from the at least one establishment. 

Hong et al. (US 20160117612 A1) teaches a concierge system that identifies multiple restaurants in a reservation request. The diner can identify an initial restaurant for the reservation request and subsequently can add one or more additional restaurants or the diner can identify the multiple restaurants at the same time (see par. 0120). By enabling the diner to identify multiple restaurants, the concierge system can communicate the same reservation request to each identified restaurant, maximizing the likelihood that the reservation request will be fulfilled while minimizing the effort required of the diner. If one of the multiple restaurants accepts the reservation request, the concierge system preferably inhibits any of the other multiple restaurants from also accepting the reservation request. The concierge system thereby can prevent more than one restaurant from accepting the reservation request by blocking the other multiple restaurants from viewing and/or accessing the reservation request. However Hong does not sufficiently disclose the combination of elements disclosed in limitations c.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wallace et al. (US 20200250737 A1) – The disclosure relates to technology for determining locations of approaching recipients of online pre-requested or pre-ordered goods/services. Physical waiting queues and/or wait-lists are managed so that the goods/services will be provided without excessive wait times or unacceptably long wait lines or inferior quality in the provided goods/services. Resolution of location determination becomes finer and finer in one embodiment as the recipients get closer to the provisioning spot. If there is a change of plans, the recipients are notified ahead of time so as to avoid last minute surprises or disappointments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624